Citation Nr: 0740342	
Decision Date: 12/21/07    Archive Date: 01/02/08

DOCKET NO.  06-14 074A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

Entitlement to a higher initial rating for service-connected 
bipolar mood disorder, currently evaluated as 30 percent 
disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and  M.V.


ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1988 to July 
1990.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.  

The veteran testified before the undersigned Veterans Law 
Judge at a video conference hearing in November 2007; a 
transcript is of record. 

At the veteran's video conference hearing, he withdrew his 
claim of entitlement to service connection for a personality 
disorder.  That issue is no longer before the Board.  38 
C.F.R. § 20.204(b) (2007).


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The veteran's service-connected bipolar mood disorder is 
manifested by circumstantial thought process and speech, 
impairment of memory and abstract thinking, depressed mood, 
difficulty concentrating, paranoid and delusional thinking 
with flight ideas, history of suicidal ideation, anxious 
affect, impaired judgment, mood swings with impaired impulse 
control, difficulty in understanding complex commands, 
disturbances of motivation, and an inability to establish and 
maintain effective social relations; the veteran's GAF scores 
ranged from 25 to 65-70 throughout the course of this appeal.  




CONCLUSION OF LAW

The schedular criteria for an initial rating of 70 percent 
for service-connected    bipolar mood disorder have been 
approximated.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.159, 4.1-4.14, 4.126, 4.130, 
Diagnostic Code 9432 (2007).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA with respect to its duty to notify and 
assist a claimant in developing a claim.  38 U.S.C.A. §§ 
5103, 5103A (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).    Under the VCAA, upon receipt of a complete or 
substantially complete application for benefits, VA is 
required to notify the veteran and his representative, if 
any, of any information and medical or lay evidence necessary 
to substantiate the claim.  The United States Court of 
Appeals for Veterans Claims (hereinafter the Court) has held 
that these notice requirements apply to all five elements of 
a service connection claim, which include: (1) veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  See 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  

VA law and regulations also indicate that part of notifying a 
claimant of what is needed to substantiate a claim includes 
notification as to what information and evidence VA will seek 
to provide and what evidence the claimant is expected to 
provide.  Further, VA must ask the claimant to provide any 
evidence in her or his possession that pertains to the claim.  
38 U.S.C.A. § 5103 (West 2002 & Supp. 2007); 38 C.F.R. §§ 
3.159(a)-(c) (2007).  VCAA notice must be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112, 120 (2004).    

The Board finds that the requirements of the VCAA have been 
met and that VA has no further duty prior to Board 
adjudication.  In correspondence dated in May 2004, the RO 
advised the veteran of what the evidence must show to 
establish entitlement to service-connected compensation 
benefits.  The RO advised the veteran of VA's duties under 
the VCAA and the delegation of responsibility between VA and 
the veteran in procuring the evidence relevant to the claim, 
including which portion of the information and evidence 
necessary to substantiate the claim was to be provided by the 
veteran and which portion VA would attempt to obtain on 
behalf of the veteran.  The RO also requested that the 
veteran send any evidence in his possession that pertained to 
the claim.   

In correspondence dated in 	March 2006, the RO informed the 
veteran that when service connection is granted, a disability 
rating and effective date of the award is assigned.  The RO 
also explained how the disability rating and effective date 
are determined.  The Board finds that in issuing this letter, 
the RO has satisfied the requirements of Dingess/Hartman.  To 
the extent that this notice was not provided in a timely 
manner, such a delay resulted in no prejudice.  The veteran 
is appealing the initial evaluation of his service-connected 
disability.  In numerous correspondences he has demonstrated 
actual knowledge of what was needed to show to establish 
entitlement to a higher rating (i.e. that his service-
connected bipolar mood disorder had gotten worse).  

Regarding the effective date, the Board also finds no 
prejudice in the delayed of notification of this element.  
For reasons explained more fully below, the Board is granting 
a higher initial rating for the entire appeal period.  The 
higher initial rating, therefore, will be applied effective 
the date of service connection.  38 C.F.R. § 3.400(o)(1) 
(2007).  Thus, the veteran has suffered no prejudice as a 
result of this adjudication because under VA regulations, 
this is the earliest possible effective date.  38 C.F.R. § 
3.400 (b)(2) (2007).  

Finally, the Board finds that the RO has satisfied VA's duty 
to assist.  The RO has obtained the veteran's service medical 
records, VA Medical Center (VAMC) treatment records, and all 
private medical records that the veteran requested.  
Specifically, the RO has obtained records from Fulton County 
Health Center (Fulton County) and Northcoast Behavioral 
Healthcare System (Northcoast) on the veteran's behalf.  The 
RO also provided the veteran with VA examinations in July 
2005 and August 2006.  Reports of these examinations have 
been associated with the claims file and reviewed by the 
Board.  The veteran has not made the RO or the Board aware of 
any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claim.  
Accordingly, the Board will proceed with appellate review.

Legal Criteria

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which is 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2007); 38 C.F.R. § 4.1 
(2007).  When the initial evaluation is at issue, the Board 
must assess the entire period since the original claim was 
filed to ensure that consideration is given to the 
possibility of staged ratings; that is, separate ratings for 
separate periods since the date the original claim was filed.  
See Fenderson v. West, 12 Vet. App. 119 (1999).  Individual 
disabilities are assigned separate diagnostic codes.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating; otherwise 
the lower evaluation will be assigned.  38 C.F.R. § 4.7 
(2007).  All benefit of the doubt will be resolved in the 
veteran's favor.  38 C.F.R. § 4.3 (2007).

When evaluating a mental disorder, the RO shall consider the 
frequency, severity, and duration of psychiatric symptoms, 
the length of remissions, and the veteran's capacity for 
adjustment during periods of remission.  The rating agency 
shall assign an evaluation based on all the evidence of 
record that bears on occupational and social impairment 
rather than solely on the examiner's assessment of the level 
of disability at the moment of the examination.  38 C.F.R. § 
4.126 (2007).  

The veteran's service-connected bipolar mood disorder is 
presently assigned a 30 percent rating under 38 C.F.R. § 
4.130, Diagnostic Code 9432 (2007).  

A 50 percent rating is prescribed for occupational and social 
impairment with reduced reliability and productivity due to 
such symptoms as: flattened affect; circumstantial, 
circumlocutory, or stereotyped speech; panic attacks more 
than once a week; difficulty in understanding complex 
commands; impairment of short and long-term memory (e.g., 
retention of only highly learned material, forgetting to 
complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  38 C.F.R. § 4.130, Diagnostic Code 9432 
(2007).  

A 70 percent rating is prescribed for occupational and social 
impairment with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals 
which interfere with routine activities; speech 
intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to 
function independently, appropriately and effectively; 
impaired impulse control (such as unprovoked irritability 
with periods of violence); spatial disorientation; neglect of 
personal appearance and hygiene; difficulty in adapting to 
stressful circumstances (including work or a worklike 
setting); inability to establish and maintain effective 
relationships.  Id.

A 100 percent rating is prescribed for total occupational and 
social impairment, due to such symptoms as: gross impairment 
in thought processes or communication; persistent delusions 
or hallucinations; grossly inappropriate behavior; persistent 
danger of hurting self or others; intermittent inability to 
perform activities of daily living (including maintenance of 
minimal personal hygiene); disorientation to time or place; 
memory loss for names of close relatives, own occupation, or 
own name.  Id.

The GAF is a scale reflecting the "'psychological, social, 
and occupational functioning on a hypothetical continuum of 
mental health-illness'" from 0 to 100, with 100 representing 
superior functioning in a wide range of activities and no 
psychiatric symptoms.  Carpenter v. Brown, 8 Vet. App. 240, 
242 (1995) (quoting DIAGNOSTIC AND STATISTICAL MANUAL OF 
MENTAL DISORDERS 32 (4th ed. 1994).

A score of 61-70 reflects some mild symptoms (e.g., depressed 
mood and mild insomnia) or some difficulty in social, 
occupational, or school functioning (e.g. occasional truancy, 
or theft within the household), but generally functioning 
pretty well, has some meaningful interpersonal relationships.  
A score of 51-60 reflects some moderate symptoms (e.g. flat 
affect and circumstantial speech, occasional panic attacks) 
or moderate difficulty in social, occupational, or school 
functioning (e.g. few friends, conflicts with peers or co-
workers).  

A score of 41-50 reflects serious symptoms (e.g., suicidal 
ideation, severe obsessional rituals, frequent shoplifting) 
or any serious impairment in social, occupational or school 
functioning (e.g. no friends, unable to keep a job).  Scores 
ranging from 31 to 40 reflect some impairment in reality 
testing or communication (e.g., speech is at times illogical, 
obscure, or irrelevant) or major impairment in several areas, 
such as work or school, family relations, judgment, thinking, 
or mood (e.g., depressed man avoids friends, neglects family, 
and is unable to work; child frequently beats up other 
children, is defiant at home, and is failing at school).   

A score of 21-30 reflects behavior that is considerably 
influenced by delusions or hallucinations or serious 
impairment in communication or judgment (e.g., sometimes 
incoherent, acts grossly inappropriately, suicidal 
preoccupation) or inability to function in almost all areas 
(e.g., stays in bed all day; no job, home, or friends).

Analysis

The veteran claims that the severity of his service-connected 
bipolar mood disorder is greater than reflected by the 
currently assigned rating of 30 percent.  In a statement 
dated in April 2007, the veteran cited panic attacks more 
than once a week, impaired judgment, impaired abstract 
thinking, bad mood swings, trouble with family, and failure 
to go to school to improve himself as characteristics of his 
bipolar mood disorder warranting a higher rating.  In his 
notice of disagreement (NOD), dated in October 2005, he also 
cited difficulty understanding complex commands, short term 
memory impairment, and difficulty in maintaining work and 
social relationships as characteristics of his service-
connected disorder.  

At his video conference hearing the veteran testified that 
his service-connected disability affected his ability to 
work.  Specifically, the veteran testified that when things 
got too stressful he would get into fights, which resulted in 
him getting fired from jobs on more than one occasion.  The 
veteran also testified that he was unable to go to vocational 
school because of his difficulty understanding complex 
commands and impaired short term memory.  The veteran also 
cited difficulty with grasping new material as one way his 
disability affected his ability to work.  

Regarding treatment, the veteran testified that he took 
prescription medications for his disability, but that his 
doctors had reduced the amount because the side effects 
impaired his ability to function.  The veteran also reported 
using alcohol as self medication, but acknowledged that it 
did not help.  The veteran stated that in his opinion his 
alcoholism was directly related to his service-connected 
disability.  The veteran stated that he had never been fired 
from a job due to alcohol use.  The veteran testified that 
since his military discharge in 1990, the longest job he held 
was for approximately three years.  The veteran testified 
that near the end of his time with that job, he had a "few 
episodes" due to his bipolar disorder.  

The veteran's County Veteran Service Officer, M.V., also 
testified at the video conference hearing on the veteran's 
behalf.  M.V. corroborated most of the testimony provided by 
the veteran.  M.V. also added that she felt that the 
veteran's service-connected disability was under-evaluated 
based on her review of his records and her knowledge of other 
cases.  M.V. stated that she had seen many cases in which 
veterans with similar symptoms were rated higher than 30 
percent. 

The veteran also submitted lay statements from acquaintances 
describing the severity of his condition.  In a statement 
from his mother, S.S., she stated that when the veteran was 
on his medications he was pleasant and congenial, but than 
when he stopped taking them he drank alcohol.  S.S. stated 
that the veteran trusted no one and was unable to form and 
maintain social relationships.  

The veteran's father, C.M., described the veteran's condition 
in a statement dated in September 2006.  In that statement, 
C.M. reported that the veteran was having serious issues with 
family relationships and with keeping a job.  C.M. also 
reported that the veteran experienced mood swings with 
"aggressive tendencies."  C.M. also stated that the veteran 
did not deal well with stress and cited the veteran's 
tendency to "run away" from work, school, or other social 
events.  C.M. noted that the veteran had dropped out of 
vocational rehabilitation.  

The medical evidence relevant to the issue of the current 
severity of the veteran's service-connected bipolar mood 
disorder consists of VA examination reports, dated in July 
2005 and August 2006; VAMC mental health outpatient treatment 
notes, dated from July 2006 to March 2007; and records from 
Fulton County Health Center (Fulton County) and Northcoast 
Behavioral Healthcare System (Northcoast).  The Board finds 
that this evidence, which is summarized below, in addition to 
the statements and testimony discussed above, shows that the 
veteran's condition as a whole more closely approximates the 
criteria for a rating of 70 percent rather than the currently 
assigned 30 percent.  

Among the records from Fulton County was a letter from Dr. 
G.W., dated in March 2006.  In that letter, Dr. G.W. 
explained that the veteran received treatment at that 
facility in February 2004 and March 2004 for personality and 
bipolar disorders.  Dr. G.W. reported that the veteran 
frequently cancelled or failed to show for his appointments.  
Dr. G.W. also stated that he had seen the veteran in January 
2005, at which time he was doing well and was not manicky or 
depressed.  Dr. G.W. stated that the veteran failed to report 
to two subsequent appointments as of September 2004 and that 
his case was subsequently closed.  

The records from Fulton County also included a discharge 
summary indicating that the veteran had been admitted for 
five days in December 2006 with diagnoses of bipolar disorder 
and alcohol abuse and dependency.  As reported in a discharge 
summary dated in December 2006, the veteran's GAF score upon 
admission was 25 and at discharge, 55.  According to a report 
of the veteran's medical history, he reported for treatment 
after becoming manic and euphoric, and having suicidal 
ideations.  Although the veteran denied an active suicidal 
plan, he was having some passive suicidal thoughts and felt 
unsafe to be discharge back home at that point.  Dr. N.R. 
noted in the report that upon admission the veteran's 
judgment was impaired, thought process and speech were 
circumstantial, and affect was anxious.   

An examination report from Northcoast, dated in February 
2004, showed that the veteran was admitted in that month due 
to "paranoid, delusional thinking with flight ideas and 
pressured speech."  The veteran was assigned a GAF score of 
31-40 at that time.  In a discharge summary, Dr. D.B. 
reported that at the time of discharge the veteran was 
pleasant and cooperative, mood was neutral, and affect was 
appropriate.  Dr. D.B. also reported that the veteran's 
speech was normal and did not appear to be hallucinating.  
The veteran's GAF score upon discharge was 65-70.  The length 
of the veteran's admission was approximately two and a half 
weeks.    

In the July 2005 VA examination report, Dr. A.C. reported 
that the veteran denied recent episodes of manic behavior and 
that the last one was in 2004.  The veteran also denied 
irritability and continued to drink five days a week, six 
beers at a time.  The veteran denied current suicidal 
ideation.  On examination, Dr. A.C. found the veteran to be 
cooperative and easily engaged.  The veteran's memory and 
concentration were described as "fair" and no obsessive or 
compulsive symptoms were noted.  Speech was clear and 
coherent without evidence of pressure, and Dr. A.C. found no 
evidence of anxiety, such as panic attacks, social phobia, or 
agoraphobia.  Dr. A.C. assigned a GAF score of 65 and cited 
the veteran's "sporadic exhibition of symptoms of depression 
and mania" as a basis for the score.  In an addendum to the 
examination report, dated in August 2005, Dr. A.C. stated 
that the veteran suffered from bipolar mood disorder and that 
his symptoms were under control.  The veteran's current 
symptoms, Dr. A.C. stated, likely stemmed from his 
personality disorder and continued alcohol use.

In the August 2006 VA examination report, Dr. J.D. indicated 
that he had reviewed the veteran's claims file, interviewed 
the veteran, and performed psychometric testing.  Dr. J.D. 
reported the following findings.  The veteran was alert, 
cooperative, and showed good eye contact.  He was oriented to 
time, place, and person.  Psychomotor activity was within 
normal limits and speech was expressive, but the veteran had 
difficulty finding words to make his point.  Affect was 
varied and mood congruent without obvious signs of 
irritation.  Thought process was goal oriented and without 
derailment, loose or clanging associations, thought blocking, 
or neologisms.  There were no signs of delusional or frankly 
paranoid belief systems.  

Dr. J.D. also reported that the veteran described past 
periods of grandiosity, paranoia, racing thoughts, 
sleeplessness, flight of ideas, increased activity, and 
dangerous behaviors.  The veteran also described past periods 
of depression that met the criteria for major depression, but 
none in the past year, including no suicidal ideation.  
Psychometric testing revealed little symptomatic evidence of 
bipolar disorder.  On Axis I, Dr. J.D. diagnosed bipolar I 
disorder in partial remission and alcohol dependence.  Dr. 
J.D. also assigned a GAF score of 61, citing the veteran's 
overall mild symptoms associated with minimal reduction of 
social, vocational, and mental functioning.  Dr. J.D. 
concluded that there was little evidence that the veteran's 
bipolar disorder had increased since the last examination.  

The evidence presented shows substantial variations of the 
severity of the veteran's disability.  Over just three years 
his disability was marked by periods of hospitalizations and 
severe symptoms, while during other periods he appeared to be 
functioning well.  Nonetheless, the Board finds that a 70 
percent rating should be granted for the entire appeal period 
for the following reasons.  

First, the veteran's reports of experiencing panic attacks, 
impaired judgment, impaired abstract thinking, bad mood 
swings with impaired impulse control, difficulty with family, 
and a failure to remain in school due to his service-
connected disability are corroborated by both his family and 
M.V.  Considering that there are no inconsistencies among the 
submitted statements and testimony, the Board finds them to 
be credible.  See Washington v. Nicholson, 19 Vet. App. 363, 
369 (2005) (holding that VA has a duty to address the 
credibility and weight given to the evidence).   

Second, the objective medical evidence includes findings of 
symptoms associated with a 70 percent rating.  In this 
regard, the Board finds significant that the veteran's 
medical records included findings of impaired judgment, 
circumstantial thought process and speech, paranoid and 
delusional thinking, and anxious affect.  Perhaps most 
significant, however, is the veteran's hospitalization for 
suicidal ideation, which the Board considers to be indicative 
of a serious disability. 

The Board is also mindful of the veteran's GAF scores, which 
ranged from 25 to 65-70.  Such scores reflect severity 
ranging from mild symptoms to serious impairment in 
communication or judgment.  Although scores at the higher end 
of this range would not typically be associated with a 70 
percent rating, the lower scores most certainly would.  
Bearing in mind that the overall disability picture is the 
relevant determination for a disability rating, the Board 
concludes that the veteran's GAF score range is not 
inconsistent with the 70 percent rating, but instead, tends 
to support it.

Last, the veteran's hospital admissions in February 2004 and 
December 2006 show that in the long run, the veteran's 
service-connected disability has serious affects on his 
ability to maintain gainful employment.  The Board has 
considered the opinions of the VA examiners, which portray 
the veteran's disability as under control.  However, in 
considering these findings, the Board is mindful that 
evaluations of mental disorders are to be based on all the 
evidence of record that bears on occupational and social 
impairment rather than solely on the examiner's assessment of 
the level of disability at the moment of the examination.  38 
C.F.R. § 4.126 (2007).  Overall, the medical evidence 
reflects occupational and social impairment with deficiencies 
in most areas.  For this reason, the Board also concludes 
that the 70 percent rating for service-connected bipolar mood 
disorder should be assigned for the appeal period and that a 
staged rating is not in order.  Fenderson v. West, 12 Vet. 
App. 119 (1999).

In finding that a 70 percent rating is warranted, the Board 
declines to grant a 100 percent rating.  The competent 
medical evidence is negative for evidence of 
characteristics such as grossly inappropriate behavior; 
persistent danger of hurting self or others; intermittent 
inability to perform activities of daily living (including 
maintenance of minimal personal hygiene); disorientation to 
time or place; or memory loss for names of close relatives, 
own occupation, or own name.  38 C.F.R. § 4.130, Diagnostic 
Code 9432 (2007).  Although the medical evidence does reflect 
impairment in thought processes and communication, nothing 
indicates that it is severe enough to qualify as "gross 
impairment."  See id.  Notably one VA examiner's description 
of the veteran's thought process as goal oriented without 
derailment and his speech as expressive show far less 
impairment in this area than contemplated by a 100 percent 
rating.  Regarding the veteran's paranoid, delusional 
thinking, this has been documented only sporadically, thus 
falling short of the requirement that such impairment be 
"persistent."  See id.  Overall, the evidence does not show 
total occupational and social impairment and the criteria for 
a 100 percent rating have not been met. 

Essentials of Evaluative Rating

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected bipolar mood disorder 
causes marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  Moreover, the veteran has not raised 
such an issue.  The Board emphasizes that the percentage 
ratings assigned by the VA Schedule for Rating Disabilities 
represent the average impairment in earning capacity 
resulting from a service-connected disability.  38 C.F.R. § 
4.1 (2007).  In the instant case, to the extent that the 
veteran's service-connected bipolar mood disorder interferes 
with his employability, the currently assigned rating 
adequately contemplates such interference, and there is no 
evidentiary basis in the record for a higher rating on an 
extraschedular basis.  Hence, the Board is not required to 
remand this matter to the RO for the procedural actions 
outlined in 38 C.F.R. 
§ 3.321(b)(1) (2007) for assignment of an extraschedular 
evaluation.  Bagwell v. Brown, 9 Vet. App. 337, 338-39 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996).




ORDER

An initial rating of 70 percent rating is granted for 
service-connected bipolar mood disorder, subject to the law 
and regulations controlling the award of monetary benefits. 



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


